PER CURIAM.
Plaintiff filed a complaint against defendants alleging antitrust violations and tortious interference with plaintiff’s prospective economic benefit. The motion judge granted defendants’ motion for summary judgment, holding that while plaintiff had alleged a vertical restraint of trade, it had failed to prove by the “rule of reason” test or by the “per se” violation test, that defendants’ conduct constituted a vertical price-fixing agreement. Further, the judge held that while plaintiff could prove some of the elements of tortious interference, it had not produced evidence that defendants had employed “unlawful means,” such .as fraud, intimidation, misrepresentation or other violations of the law.
At oral argument, plaintiff limited its argument on the antitrust claim to contending that it had presented sufficient evidence to prove a per se violation, thus abandoning any claim based on the *439rule of reason. Additionally, plaintiff continued to urge that defendants’ conduct constituted tortious interference.
We reject plaintiffs contentions. A vertical restraint is not illegal per se unless it includes some agreement on price or price levels. See Business Electronics v. Sharp Electronics, 485 U.S. 717, 735-36, 108 S.Ct. 1515, 1525-26, 99 L.Ed.2d 808, 823-25, cert. denied, 486 U.S. 1005, 108 S.Ct. 1727, 100 L.Ed.2d 192 (1988). Evidence of price-fixing is lacking here. Further, plaintiff failed to meet all of the requirements to prove a claim for tortious interference. See Printing Mart-Morristown v. Sharp Electronics., 116 N.J. 739, 563 A.2d 31 (1989).
The judgment of the Chancery Division is affirmed substantially for the reasons expressed by Judge Boyle in his opinion reported at 307 N.J.Super. 546, 704 A.2d 1364 (Ch. Div.1996).